In an action, inter alia, to recover damages for malicious prosecution and abuse of process, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated November 9, 2004, which granted the defendant’s motion to vacate a judgment of the same court dated December 19, 2002, entered upon her default in appearing at a pretrial conference, which was in his favor and against the defendant in the principal sum of $62,227.
Ordered that the order is reversed, on the law and as a matter of discretion, the motion is denied, and the judgment dated December 19, 2002, is reinstated.
To vacate her default in appearing at a pretrial conference, the defendant was required to demonstrate both a reasonable excuse for her default and a meritorious defense (see CFLR 5015 [a] [1]; Roussodimou v Zafiriadis, 238 AD2d 568, 568-569 [1997]). The defendant failed to proffer a reasonable excuse for her failure to appear at numerous court-ordered conferences and to promptly move to vacate her default in appearing at the inquest (see Amato v Fast Repair, Inc., 15 AD3d 429 [2005]; Santiago v New York City Health & Hosps. Corp., 10 AD3d 393, 394 [2004]; 29-31 N. Sta. Plaza v Shmulick Constr. Corp., 8 AD3d 472, 473 [2004]). Accordingly, the Supreme Court improvidently exercised its discretion in granting the defendant’s motion to vacate the judgment dated December 19, 2002. Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.